UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - -               X
                                            :
UNITED STATES OF AMERICA                    :
                                            :     ORDER
           - v. -                           :
                                            :     S9 18 Cr. 834 (PAE)
KINTEA MCKENZIE,                            :
                                            :
                     Defendant.             :
                                            :
-- - - - - - - - - - - - - - -              X


      WHEREAS      on    March    30,     2020,    the    Court       granted    KINTEA

MCKENZIE’s      motion     seeking        bail    pending       the    imposition     of

sentencing (“March 30 Order” (ECF No. 443);

      WHEREAS the March 30 Order imposed the same conditions of

release that governed the defendant’s pretrial release (ECF No.

122, amended by ECF No. 127);

      WHEREAS in light of precautions observed by the Bureau of

Prisons,     the     United      States    Marshals      Service,       and     Pretrial

Services   in      connection      with    the    COVID-19      outbreak,       Pretrial

Services is unable to affix a location monitoring device upon

the defendant’s release from custody;

      NOW THEREFORE IT IS HEREBY ORDERED that the March 30 Order

is   amended    to      replace    the    condition      that    the    defendant     be

released upon the placement of a location monitoring device with

the following conditions:
  1. The defendant’s mother shall act as a third-party custodian

    and shall be responsible to the Court for ensuring the

    defendant’s compliance with all conditions of release;

  2. For    fourteen   days    after       the   defendant’s   release,   the

    defendant’s mother, together with the defendant, must have

    daily       contact       with         Pretrial     Services     through

    videoconferencing technology; and

  3. The defendant shall report to Pretrial Services as directed

    to be placed on location monitoring equipment.



Dated:     New York, New York
           March 31, 2020



                                           PaJA.�
                                 ___________________________________
                                 THE HONORABLE PAUL A. ENGELMAYER
                                 UNITED STATES DISTRICT JUDGE




                                       2
